   4:21-cv-00139-SAL-TER           Date Filed 05/28/21      Entry Number 19        Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

 U.S. EQUAL EMPLOYMENT                            )   Civil Action No. 4:21-cv-00139-SAL-TER
 OPPORTUNITY COMMISSION,                          )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )        CONFIDENTIALITY ORDER
                                                  )
 SURFSIDE REALTY CO., INC.,                       )
                                                  )
                Defendant.                        )
                                                  )

       Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated that

certain discovery material is and should be treated as confidential, and have agreed to the terms of

this order; accordingly, it is this 28th day of May, 2021, ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation. Confidential documents shall be so designated

by placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not

interfere with the legibility of the document and which will permit complete removal of the

Confidential designation. Documents shall be designated CONFIDENTIAL prior to, or

contemporaneously with, the production or disclosure of the documents. Inadvertent or

unintentional production of documents without prior designation as confidential shall not be

deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order. In the event a party inadvertently produces materials which
   4:21-cv-00139-SAL-TER             Date Filed 05/28/21     Entry Number 19         Page 2 of 8




should have been, but were not, marked CONFIDENTIAL, the party may designate such materials

as CONFIDENTIAL by notifying counsel of the error and producing the documents again, with

the CONFIDENTIAL designation. The parties will then treat these documents as if they had been

marked CONFIDENTIAL when they were first produced. Regardless, all CONFIDENTIAL

designations must be made prior to the expiration of the discovery deadline set by the Court.

       3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney who has, in good

faith, determined that the documents contain information protected from disclosure by statute,

sensitive personal information, trade secrets, or confidential research, development, or commercial

information.    Information or documents which are available in the public sector may not be

designated as confidential.

       4.      Depositions.       Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       5.      Protection of Confidential Material.

               a.          General Protections. Documents designated CONFIDENTIAL under this

       Order shall not be used or disclosed by the parties or counsel for the parties or any other

       persons identified below (¶ 5.b.) for any purposes whatsoever other than preparing for and

       conducting the litigation in which the documents were disclosed (including any appeal of

       that litigation).

               b.          Limited Third Party Disclosures During Discovery. The parties and

       counsel for the parties shall not disclose or permit the disclosure of any documents

       designated CONFIDENTIAL under the terms of this Order to any other person or entity



                                                 2
4:21-cv-00139-SAL-TER         Date Filed 05/28/21       Entry Number 19        Page 3 of 8




   except as set forth in subparagraphs (1)-(8) below, and then only after the person to whom

   disclosure is to be made has acknowledged that he or she understands the terms of this

   Order and is bound by it. Subject to these requirements, the following categories of persons

   may be allowed to review documents which have been designated CONFIDENTIAL

   pursuant to this Order:

                  (1)     the Court (including the Judges presiding over this lawsuit, their

          staff attorney(s) and deputies, the Clerk’s office, stenographic reporters, and

          videographers);

                  (2)     counsel and employees of counsel for the parties who have

          responsibility for the preparation and trial of the lawsuit;

                  (3)     parties and parties’ employees, to the extent necessary for the

          preparation and trial of the lawsuit;

                  (4)     Charging Party Donna Logan, who filed EEOC Charge No. 436-

          2019-01226;

                  (5)     witnesses who have been noticed or subpoenaed to provide

          testimony under oath, whether at deposition, trial, or any other proceeding in this

          matter, to the extent necessary for the preparation and trial of the lawsuit;

                  (6)     court reporters engaged for depositions and those persons, if any,

          specifically engaged for the limited purpose of making photocopies of documents;

                  (7)     consultants, investigators, or experts (hereinafter referred to

          collectively as “experts”) employed by the parties or counsel for the parties to assist

          in the preparation and trial of the lawsuit; and




                                             3
   4:21-cv-00139-SAL-TER            Date Filed 05/28/21       Entry Number 19        Page 4 of 8




                       (8)     other persons only upon consent of the producing party or upon

               order of the court and on such conditions as are agreed to or ordered.

       Notwithstanding the foregoing, the parties agree that at the trial of this matter, documents

designated CONFIDENTIAL pursuant to this Order may be presented to and reviewed by this

Court, including its personnel, and jurors, including alternate jurors, for the same purposes and to

the same extent permitted by the Federal Rules of Evidence as documents not designated

confidential. This provision does not, in any way, limit or waive any party’s right to challenge the

admissibility of a document designated CONFIDENTIAL on any other grounds, such as relevance

or prejudice. Prior to trial of this matter, the parties shall consult and determine a procedure for

presenting CONFIDENTIAL material to the Court and jurors.

               c.      Control of Documents.          Counsel for the parties shall take reasonable

       efforts to prevent unauthorized disclosure of documents designated as Confidential

       pursuant to the terms of this order.

               d.      All copies, duplicates, extracts, summaries or descriptions (hereinafter

       referred to collectively as “copies”), of documents designated as Confidential under this

       Order or any portion of such a document, shall be immediately affixed with the designation

       “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall

       be afforded the full protection of this Order.

       6.      Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to insure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the



                                                  4
   4:21-cv-00139-SAL-TER           Date Filed 05/28/21      Entry Number 19         Page 5 of 8




documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant

jurisdiction.   Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with counsel

for the party who designated the document as confidential to determine if some measure less

restrictive than filing the document under seal may serve to provide adequate protection. This

duty exists irrespective of the duty to consult on the underlying motion. Nothing in this Order

shall be construed as a prior directive to the Clerk of Court to allow any document be filed under

seal. The parties understand that documents may be filed under seal only with the permission of

the court after proper motion pursuant to Local Civil Rule 5.03.

        7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

        8.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge.   The following procedures shall apply to any such challenge.

                a.     The burden of proving the necessity of a CONFIDENTIAL designation

        remains with the party asserting confidentiality.

                b.     A party who contends that documents designated CONFIDENTIAL are not

        entitled to confidential treatment shall give written notice to the party who affixed the

        designation of the specific basis for the challenge. The party who so designated the

        documents shall have fifteen (15) days from service of the written notice to determine if

        the dispute can be resolved without judicial intervention and, if not, to move for an Order



                                                 5
4:21-cv-00139-SAL-TER          Date Filed 05/28/21       Entry Number 19         Page 6 of 8




   confirming the CONFIDENTIAL designation. All challenges to any CONFIDENTIAL

   designation must be made no later than seven (7) days following the expiration of the

   discovery deadline set by the Court.

           c.      Notwithstanding any challenge to the designation of documents as

   confidential, all material previously designated CONFIDENTIAL shall continue to be

   treated as subject to the full protections of this Order until one of the following occurs:

                   (1)     the party who claims that the documents are confidential withdraws

           such designation in writing;

                   (2)     the party who claims that the documents are confidential fails to

           move timely for an Order designating the documents as confidential as set forth in

           paragraph 8(b) above; or

                   (3)     the court rules that the documents should no longer be designated as

           confidential information.

           d.      Challenges to the confidentiality of documents may be made at any time

   prior to the expiration of the discovery deadline set by the Court and are not waived by the

   failure to raise the challenge at the time of initial disclosure or designation.

   9.      Treatment on Conclusion of Litigation.

           a.      Order Remains in Effect. All provisions of this Order restricting the use

   of documents designated CONFIDENTIAL shall continue to be binding after the

   conclusion of the litigation unless otherwise agreed or ordered.

           b.      Return of CONFIDENTIAL Documents. Within thirty (30) days after

   the conclusion of the litigation, including conclusion of any appeal, all documents treated

   as confidential under this Order, including copies as defined above (¶5(d)) shall be returned



                                              6
   4:21-cv-00139-SAL-TER          Date Filed 05/28/21      Entry Number 19        Page 7 of 8




       to the producing party unless: (1) the document has been entered as evidence or filed

       (unless introduced or filed under seal); (2) the parties stipulate to destruction in lieu of

       return; or (3) as to documents containing the notations, summations, or other mental

       impressions of the receiving party, that party elects destruction except that Plaintiff, the

       U.S. Equal Employment Opportunity Commission, shall retain copies of all documents

       related to or obtained in the course of the case and shall have no obligation to return or

       destroy documents produced hereunder. Notwithstanding the above requirements to return

       or destroy documents, counsel may retain attorney work product including an index which

       refers or relates to information designated CONFIDENTIAL so long as that work product

       does not duplicate verbatim substantial portions of the text of confidential documents.

       This work product continues to be Confidential under the terms of this Order. An attorney

       may use his or her work product in a subsequent litigation provided that its use does not

       disclose the confidential documents.

       10.     Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

       11.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)




                                                7
   4:21-cv-00139-SAL-TER           Date Filed 05/28/21      Entry Number 19        Page 8 of 8




of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

shall have been made.

       12.     Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective clients.

IT IS SO ORDERED.

 May 28, 2021                                        s/Thomas E. Rogers, III
 Florence, South Carolina                            Honorable Thomas E. Rogers, III
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 8
